489 F.2d 736
85 L.R.R.M. (BNA) 2799, 74 Lab.Cas.  P 10,017
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.GARRARD CONVALESCENT HOME, INC., Respondent.
No. 73-1325.
United States Court of Appeals, Sixth Circuit.
Argued Dec. 4, 1973.Decided Jan. 23, 1974.

Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Elliott Moore, Deputy Associate Gen., Paul J. Spielberg, John Depenbrock, Attys., National Labor Relations Board, Washington, D.C., on brief, for petitioner.
Jonas B. Katz, David Reichert, Cincinnati, Ohio, on brief, for respondent.


1
Before CELEBREZZE, Circuit Judge, McALLISTER, Senior Circuit Judge, and WILSON, District Judge.

ORDER

2
The National Labor Relations Board requested enforcement of its order that Respondent Garrard Convalescent Home, Inc., cease and desist from violations of Section 8(a)(1) of the Act, and reimburse three discharged employees with backpay.


3
The Board found that Respondent had violated Section 8(a)(1) of the National Labor Relations Act in telling its employees that they would probably lose their jobs if a Union was formed within the organization and if they signed Union cards and similar documents.  The Board also concluded that three employees had been discriminatorily discharged for their Union activities in violation of Section 8(a)(3) and (1) of the Act.


4
As to one of the employees, the Board overturned a finding of the Administrative Law Judge that the discharge had been based on valid reasons.


5
On review of the record, it appears that there is substantial evidence to sustain the findings of the Board.


6
Enforcement of the Order of the National Labor Relations Board, 199 NLRB No. 94, is hereby granted.